             Case 1:21-cv-02437 Document 1 Filed 09/16/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

       HEATHER KETTEN
       13115 Pollard Drive                                *
       Austin, TX 78727
                                                          *
            Plaintiff,
                                                          *
                          v.
                                                          *
       UNITED STATES OF AMERICA
                                                          *
       Serve: Hon. Merrick B. Garland
       Attorney General of the United States              *
       U.S. Department of Justice
       950 Pennsylvania Avenue, N.W.                      *
       Washington, D.C, 20530
                                                          *

            And                                           *

       Serve: Hon. Channing D. Philiips                   *
       U.S. Attorney for the District of Columbia
       555 4th Street, N.W.                               *
       Washington, D.C. 20530
                                                          *

                        Defendant.                        *

                                                          *

       *          *       *       *       *       *       *       *       *   *     *       *

                                                 COMPLAINT

       COMES NOW, Plaintiff, Heather Ketten, by and through her attorneys, Daniel S. Singer

and the Law Office of Trombly & Singer, PLLC, and states for her cause of action as follows:

                               THE PARTIES, JURISDICTION, AND VENUE

       1.         Plaintiff is an adult resident in the State of Texas.

       2.         At all times relevant to this Complaint, Defendant United States of America, by
                                                   1
             Case 1:21-cv-02437 Document 1 Filed 09/16/21 Page 2 of 6




and through the National Park Service, and/or its agents and employees, was the owner, operator

and maintainer of the sidewalks and walkways on the premises known as the National Mall in

Washington, D.C., including the sidewalk at issue in this case, and maintained possession and

control over the area where the injury in this case took place.

       3.      On or about November 17, 2020, within two years of the date of the incident

giving rise to this claim, Plaintiff filed with Defendant, United States of America, a Claim for

Injury Standard Form 95, specifically alleging and claiming the facts contained herein.

       4.      The Standard Form was received and acknowledge by Defendant United States of

America on November 18, 2020.

       5.      The Defendant United States of America responded to the Standard Form on or

about April 6, 2021, denying the claim.

       6.      This complaint is being filed at least 6 months after Plaintiff filed the Standard

Form 95 with Defendant United States of America, therefore constituting a timely filed

Complaint pursuant to 28 U.S.C. § 2401(b) and 28 U.S.C. § 2675(a).

       7.      This claim is being filed less than 6 months after the Defendant issued its written

denial of the Plaintiff’s claim, therefore constituting timely filing of the lawsuit under 28 U.S.C.

§ 2401(b).

       6.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 2674, the

Federal Tort Claims Act and 28 U.S.C. § 1346(b)(1)

       7.      Venue before this Court is proper under 28 U.S.C. §1402(b) as this case arises out

of an incident that occurred in the District of Columbia.




                                                 2
              Case 1:21-cv-02437 Document 1 Filed 09/16/21 Page 3 of 6


                 FACTS AND ALLEGATIONS OF LIABILITY AND DAMAGES

       8.      On or about November 27, 2018, at approximately 2:10 p.m., Plaintiff was

lawfully and properly present on the grounds of the National Mall, where she was walking on the

sidewalk located on the Mall. Immediately prior to the incident, the Plaintiff was intending to

walk westbound in the crosswalk on the south side of the intersection of 7th Street, N.W., and

Madison Drive, N.W., at the area shown below:




         9.    As Plaintiff walked toward the intersection, she unknowingly encountered a

significantly uneven and unmarked discontinuity in the walking surface, which caused her to fall

to the ground and sustain serious injuries.

       10.     The uneven and unmarked deterioration and vertical discontinuity in the sidewalk

                                                3
                 Case 1:21-cv-02437 Document 1 Filed 09/16/21 Page 4 of 6


constituted a dangerous and defective condition.

        11.         At the time of the incident, the sidewalk was crowded with pedestrians and the

defective condition was obscured to Plaintiff by persons in front of her on the sidewalk.

        12.         The area where Plaintiff fell, as indicated above, was an area under the exclusive

maintenance and control of the Defendant United States of America.

        13.         As shown by the “Google Street View” photo above, the defective and dangerous

condition had existed since at least April of 2014, approximately four and a half years before Ms.

Ketten’s fall.

        14.         By virtue of the location of this incident being in one of the most visited tourist

sites in the entire country and receiving a consistent amount of heavy pedestrian traffic,

Defendant United States of America knew or should have known about the dangerous and/or

defective sidewalk condition that had existed for at least four and a half years before the

Plaintiff’s fall.

        15.         At all times relevant herein, Defendant United States of America, by and through

its agents and/or employees, owed a duty to Plaintiff to exercise reasonable care and diligence to

properly inspect, maintain, and repair the area where the incident occurred so as to reasonably

prevent the development and presence of dangerous conditions such as the one indicated above

which caused Plaintiff to fall. This included the duty to take all reasonable steps to inspect,

discover, notice, remedy and/or warn against the presence of a dangerous condition in the

sidewalk area, and to otherwise comply with all laws, rules and regulations in the area then and

there in effect.

        16.         The dangerous and defective condition in the sidewalk which caused Plaintiff’s

fall, as indicated above, was either created by Defendant United States of America by and

                                                      4
              Case 1:21-cv-02437 Document 1 Filed 09/16/21 Page 5 of 6


through its agents and employees, and/or the said condition developed and evolved over a

significant period of time prior to Plaintiff’s fall, such that Defendant United States of America

had actual and/or constructive notice of the dangerous condition prior to Plaintiff’s fall.

        17.    Despite having active and/or constructive notices of the dangerous condition,

Defendant, by and through its employees, failed to discover, correct, remedy, repair, warn

against and/or properly address the said condition in any manner prior to Plaintiff’s fall.

        18.    The actions and/or inactions of Defendant Unites States of America, by and

through the National Park Service and its agents and employees, as indicated above, violated the

aforementioned duties of care, constituting negligence which was the direct and proximate cause

of Plaintiff’s aforementioned fall.

        19.    To the extent that any of the actions and/or inactions of the Defendant United

States of America violated statutes and/or regulations pertaining to the maintenance of safe

walking surfaces, the Defendant was negligent per se.

        20.    At all times relevant hereto, Plaintiff acted with reasonable care and assumed no

risk.

        21.    As a direct and proximate result of the negligence of the Defendant United States

of America, as indicated above, Plaintiff suffered severe injuries, related damages and expenses,

including, but not limited to, fractures of multiple bones in her left foot, requiring multiple

surgeries and the surgical insertion of hardware into her foot, severe pain, scarring, suffering,

mental anguish, emotional distress, disability, impairment, extreme inconvenience, lost time

from daily activities, the need for future treatment and lasting pain and other damages, all of

which have been present to some degree since the happening of the incident, and all of which

may be to some degree continuing into the future and/or permanent. On account of the injuries

                                                  5
             Case 1:21-cv-02437 Document 1 Filed 09/16/21 Page 6 of 6


described above, Plaintiff incurred, and will incur in the future, medical bills, wage loss, and

other economic losses.

       WHEREFORE, Plaintiff demands judgement against Defendant United States of

America, in the amount of Two Million Dollars ($2,000,000.00), plus interests and costs, and

such other relief as the Court finds just and proper.



                                                        Respectfully Submitted,

                                                        /s/ Daniel S. Singer
                                                        Kenneth M. Trombly, #199547
                                                        Daniel S. Singer, #1011357
                                                        1825 K Street, N.W.
                                                        Suite 1150
                                                        Washington, DC 20006
                                                        (202) 887-5000
                                                        kmt@tromblylaw.com
                                                        dsinger@tromblylaw.com
                                                        Attorneys for Plaintiff




                                             JURY DEMAND

                                Plaintiff seeks a trial by jury on all issues.

                                                        /s/ Daniel S. Singer, Esq.
                                                        Daniel S. Singer




                                                  6
